MEMORANDUM OPINION
 
No. 04-11-00226-CV
 
Daniel KOTORA,
Appellant
 
v.
 
Candice MUSTER,
Appellee
 
From the 45th
Judicial District Court, Bexar County, Texas
Trial Court No. 2010-CI-14174
Honorable Barbara
Hanson Nellermoe, Judge Presiding
 
PER CURIAM
 
Sitting:          Phylis J.
Speedlin, Justice
                     Rebecca
Simmons, Justice
                     Steven
C. Hilbig, Justice
 
Delivered and
Filed:  May 25, 2011
 
REVERSED AND
REMANDED
 
The parties have filed a
joint motion asking this court to reverse the judgment of the trial court and
to remand the case back to the trial court for entry of an agreed judgment.  The
motion is granted.  As agreed by the parties, without consideration of the
merits, we reverse the trial court’s judgment, and remand the case to the trial
court for implementation of the settlement agreement and entry of an agreed
take nothing judgment.  Tex. R. App. P.
42.1(a)(2)(B), 43.2(d); Caballero v. Heart of Tex. Pizza, L.L.C., 70
S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.).  Costs of appeal are
taxed against appellant.  See Tex.
R. App. P. 42.1(d). 
PER
CURIAM